


EXHIBIT 10.9
2016 Executive Compensation
On February 4, 2016, the Compensation Committee of the Board of Directors of
Interactive Intelligence Group, Inc. (the "Company") approved annual
compensation arrangements, for the year beginning January 1, 2016, for the
Company's executive officers, including Donald E. Brown, the Company's Chairman
of the Board, President and Chief Executive Officer, Ashley A. Vukovits, the
Company's Chief Financial Officer, Senior Vice President of Administration,
Secretary and Treasurer, and the following other "Named Executive Officers"
included in the Company's definitive proxy statement on Schedule 14A filed with
the Securities and Exchange Commission on April 15, 2015:
Name
Title/Position
Gary R. Blough
Chief International Officer
Thomas J. Fisher
Chief Services Officer
Paul F. Weber
Chief Business Officer, Senior Vice President, North American Sales

 
The information regarding the base salaries and performance bonuses for Dr.
Brown, Ms. Vukovits and the other Named Executive Officers appearing in the
Company's Current Report on Form 8-K filed February 10, 2016, is incorporated
herein by reference.


Board of Director Compensation


The Compensation Committee of the Board of Directors of the Company did not
modify the annual compensation arrangements from 2015, for the period beginning
January 1, 2016, for the Company’s non-employee Board of Director members. Each
non-employee director will receive an annual retainer, paid quarterly, of
$32,000, and directors are not paid a per meeting fee for attending Board of
Director meetings. For any meeting of the Audit Committee, Compensation
Committee and Nominating and Corporate Governance Committee (the "Committees"),
members will be paid $1,500 if the meeting is attended in person and $750 if the
meeting is attended by teleconference. The Audit Committee Chairman will receive
an annual retainer, paid quarterly, of $15,000 and any other members of the
Audit Committee will receive an annual retainer, paid quarterly, of $5,000. The
Chairman of the Compensation Committee and the Nominating and Corporate
Governance Committee will each receive an annual retainer, paid quarterly, of
$5,000.


In 2015, restricted stock unit ("RSU") awards were granted to each non-employee
Board of Director member at the Annual Meeting of Shareholders. Each
non-employee director received RSUs with a grant date fair value equal to
$125,000, the number of which was based on the closing price on the last trading
day prior to the grant date. The RSUs will vest one year after the grant date.
In addition, Mitchell E. Daniels, Jr., as a new non-employee member of the Board
of Directors, received RSUs with a grant date fair value equal to an additional
$125,000, the number of which was based on the closing price on the last trading
day prior to the grant date. The RSUs will vest in three equal annual
installments and were granted on the day of his election to the Board. In 2016,
each non-employee director will receive an equity award at the Annual Meeting of
Shareholders in the form of either stock options or RSUs.








